Order filed August 10, 2021




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00358-CV
                                ____________

                      SHARON CRAWFORD, Appellant

                                        V.

                       THE STATE OF TEXAS, Appellee


                 On Appeal from the Co Civil Ct at Law No 3
                           Harris County, Texas
                      Trial Court Cause No. 1166680


                                     ORDER
       No reporter’s record has been filed in this case. The official court reporter
for the 245th District Court informed this court that appellant had not made
arrangements for payment for the reporter’s record. On July 19, 2021, the clerk of
this court notified appellant that we would consider and decide those issues that do
not require a reporter s record unless appellant, within 15 days of notice, provided
this court with proof a request for preparation of the record had been made. See
Tex. R. App. P. 37.3(c). Appellant filed no reply.
       Accordingly, we order appellant to file a brief in this appeal within thirty
days of the date of this order. If appellant fails to comply with this order, the court
will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                   PER CURIAM



Panel Consists of Chief Justice Christopher and Justices Hassan and Poissant.